03/28/2012

 

 

FINANCING AND SECURITY AGREEMENT

 

THIS FINANCING AND SECURITY AGREEMENT (“Agreement”) is made and entered this 28
day of March, 2012 (“Effective Date”) by and among SAVEDAILY, INC., a Nevada
corporation (“SDINC”), and SAVEDAILY.COM, INC., a California corporation
(together with SDINC, each a “Borrower” individually and collectively as joint
and several obligors with respect to any and all Obligations (as defined
herein), “Borrower”), and SAVEDAILY PARTNERS, L.P., a Delaware limited
partnership (together with its participants, assigns and designees, “SDLP”).
Borrower and SDLP may be referred to herein individually as a “Party” or
collectively as the “Parties.”

 

RECITALS

 

A.           Borrower desires financing (“Financing”) in an aggregate amount of
up to Three Million Dollars ($3,000,000), and SDLP is willing to provide such
Financing in the amounts set forth in this Agreement, upon the terms and subject
to the conditions set forth in this Agreement and those set forth in that
certain form of Note in substantially the form attached hereto as Exhibit A (the
Notes purchased and sold hereunder, as amended, restated, supplemented, modified
or extended by mutual agreement of the Parties, and including any additional
Notes issued in payment of interest accruing thereon, are referred to herein as
the “Notes,” and each, a “Note,” and this Agreement together with all
additional, related or associated agreements, documents, filings, entered into
between the Parties or provided by any of the Parties in connection with the
Initial Financing and any Second Financing (as defined below) and the issuance
of any such Notes, including but not limited to those documents set forth in
Sections 5.2.1 and 5.2.2 below and any Additional Financing Documents entered
into in connection with any Additional Financing, as described below, the
“Financing Documents”).

 

B.           Borrower desires to sell and issue to SDLP, and SDLP desires to
purchase from Borrower at the Initial Closing (as defined below), a Note in the
initial principal amount of One Million Two Hundred Fifty Thousand Dollars
($1,250,000), on the terms and subject to the conditions to such issuance set
forth in the Financing Documents (the “Initial Financing”).

 

C.           Borrower shall have the right, commencing on the 180th day
following the Initial Closing and ending on the first anniversary of the Initial
Closing, to sell and issue to SDLP at the Second Closing (as defined below), a
Note in the initial principal amount of Five Hundred Thousand Dollars ($500,000)
(which amount shall be reduced on a dollar-for-dollar basis by the amount of any
Additional Financing), on the terms and subject to the conditions to such
issuance set forth in the Financing Documents (the “Second Financing”).

 

D.           SDLP in its discretion may elect to provide financing in addition
to the Initial and the Second Financing (any such additional financing being, an
“Additional Financing”) to Borrower from time to time by purchasing additional
Notes on or prior to the date that is twelve months after the Initial Closing
Date (as such date may be extended by mutual agreement of the Parties, the
“Additional Financing Termination Date”) in an aggregate principal amount of up
to One Million Seven Hundred Fifty Thousand Dollars ($1,750,000) (which amount
shall be reduced on a dollar-for-dollar basis by the amount of any Second
Financing) (the cumulative principal amount of any such Additional Financing,
once agreed and as from time to time funded, the “Additional Financing Amount”)
on the terms and subject to such conditions as may be required by SDLP in its
sole discretion for any such Additional Financing.

 

 

 

 

E.           This Agreement and the other Financing Documents set forth the
understanding of the parties with respect to the Financing and the other matters
contemplated hereby.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants,
promises, and agreements contained herein, and intending to be legally bound,
the Parties hereby agree as follows:

 

AGREEMENT

 

1.            Initial and Second Financing Amount.

 

1.1.          Initial Financing. The amount of the Initial Financing shall be
One Million Two Hundred Fifty Thousand and No/100 Dollars ($1,250,000.00)
(“Initial Financing Amount”), which SDLP shall wire transfer to Borrower in
accordance with Sections 5 and 18, subject to the satisfaction of all conditions
to SDLP’s obligations to fund such amount contained in the Financing Documents.

 

1.2.          Second Financing. During the period commencing on the 180th day
following the Initial Closing and ending on the first anniversary of the Initial
Closing, Borrower shall have the right to elect to sell and issue to SDLP, and
SDLP shall be required to purchase, a Note in the initial principal amount of
Five Hundred Thousand Dollars ($500,000) (which amount shall be reduced on a
dollar-for-dollar basis by the amount of any Additional Financing), provided,
however, that Borrower shall not be in Default hereunder or under any other
Financing Document at the time Borrower elects to sell and issue such Note; and
provided further that a Financial Covenant Failure shall not have occurred.

 

2.            Due Date; Obligation; Additional Financing.

 

2.1.          Due Date. The Obligations (as defined below) relating to the
Initial Financing and the Second Financing, if any, and the Notes issued in
respect thereof shall be due and payable in full on or before the earlier to
occur of: (a) the date that is five (5) years from the Initial Closing Date and
(b) the date of any Default (as defined below). The Obligations with respect to
any Additional Financing Amount and the Notes issued in respect thereof shall be
due and payable in full on or before the earlier to occur of: (i) the applicable
payment dates or times set forth in the agreements and instruments entered into
between Borrower and SDLP in connection with the Additional Financing (the
“Additional Financing Documents”) and (ii) the date of any Default. The date the
Obligations related to the Initial Financing, the Second Financing or the
Additional Financing (if any) are due and payable, as the case may be, is
referred to as the “Due Date”; provided, that for avoidance of doubt, the
occurrence of any Default with respect to either the Initial Financing, the
Second Financing or any Additional Financing (if any) shall be deemed the Due
Date for all Obligations with respect to both the Initial Financing, the Second
Financing and any such Additional Financing.

 

2

 

  

2.2.          Obligations. “Obligations” means the indebtedness incurred
pursuant to the Initial Financing, the Second Financing (including their
respective Financing Amounts), any indebtedness incurred pursuant to any
Additional Financing (including the Additional Financing Amount) (if any), any
additional principal amounts resulting from interest that is paid-in-kind
thereon, and all obligations and liabilities of every nature of Borrower now or
hereafter existing under or arising out of or in connection with any Financing
Documents entered into by the Parties or their applicable affiliates, and all
related documents, together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn, payments for early
termination, fees, penalties, expenses, indemnities or otherwise, whether
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from SDLP as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Borrower now or hereafter
existing under the Financing Documents, including, without limitation, interest,
fees and other amounts that, but for the filing of a petition in bankruptcy with
respect to Borrower, would accrue on such obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy proceeding.

 

2.3.          Additional Financing. SDLP may in its sole discretion determine to
provide Additional Financing at any time and from time to time prior to the
Additional Financing Termination Date by providing written notice to Borrower of
such election, and in such event Borrower shall issue and sell to SDLP
additional Notes in the applicable Additional Financing Amount so elected on
substantially the same terms as are set forth in the Note and the Financing
Documents applicable to the Initial Financing and the Second Financing, if any.
Any such Additional Financing, if any, shall be expressly subject to
(a) completion of Additional Financing Documents to SDLP’s satisfaction, (b) the
satisfaction or waiver by SDLP of any conditions to the Additional Financing
that may be set forth in such Additional Financing Documents, (c) SDLP’s
satisfaction with any supplemental due diligence it may elect to perform at such
time, and (d) the full and faithful performance of Borrower with respect to the
Obligations.

 

3.            Use of Proceeds. Borrower agrees that the proceeds of the Initial
Financing shall be used to pay certain fees and expenses associated with the
Initial Financing, and to otherwise use the funds remaining after paying such
fees and expenses, all as set forth in the Schedule of Sources and Uses set
forth on Schedule A attached. Borrower shall not pay any other fees or expenses
to any party with the proceeds of the Initial Financing unless expressly set
forth on Schedule A. The parties agree that the proceeds from the Second
Financing shall be used for general working capital purposes. In the event that
the Additional Financing is consummated, Borrower shall pay such fees and
expenses in connection therewith as the Parties shall then agree in advance.

 

3

 

 

4.            Payments.

 

4.1.          Application of Payments. All payments made under or pursuant to
this Agreement and the other Financing Documents (including any Additional
Financing Documents (if any)) shall by applied as follows (a) first, to any late
charges, costs, expenses, charges fees payable under this Agreement, the other
Financing Documents and any applicable Additional Financing Documents, (b) then,
to accrued interest on the Notes then outstanding (to the extent SDLP elects
that such interest be paid in cash rather than paid-in-kind and added to the
principal amount of any such Notes (or paid through the issuance of additional
Notes), (c) next, to repayment of the principal amount reflected in the Notes
then outstanding, including any capitalized interest that has been paid-in-kind
and added to the principal amount of any such Notes (or paid through the
issuance of additional Notes), and (d) finally, to any other Obligations
hereunder and under the other Financing Documents, any Additional Financing
Documents and the Notes issued pursuant thereto (if any). Interest on the Notes
shall accrue on the outstanding principal amount of the Notes at the applicable
rate(s) specified therein. Borrower shall pay accrued interest on the Notes in
cash on each applicable Interest Accrual Date (as defined in the applicable
Notes) unless SDLP elects that such accrued interest shall be paid-in-kind, in
which case it will be capitalized and added to the principal amount of the
applicable Notes (or paid through the issuance of additional Notes). Repayment
of the Obligations shall be made when and as they become due under this
Agreement and the Notes, and shall otherwise be made by Borrower on the Due
Date, as such Due Date may be extended by SDLP in its sole discretion; provided,
however, that certain fees may be paid at the time of funding as specified in,
and in accordance with Schedule A attached (or the equivalent schedule related
to any Additional Financing, if any), as required by SDLP.

 

4.2.          Prepayment. From the date of issuance of any Note hereunder until
the first anniversary thereof, Borrower may prepay all or any portion of such
Note (including any capitalized interest that has been paid-in-kind and added to
the principal amount of any such Notes) by paying the amount sought to be
prepaid together with an additional amount equal to thirty percent (30.0%) of
the amount sought to be prepaid. From and including the first anniversary of the
date of issuance of any Note hereunder until the second anniversary thereof,
Borrower may prepay all or any portion of such Note (including any capitalized
interest that has been paid-in-kind and added to the principal amount of any
such Notes) by paying the amount sought to be prepaid together with an
additional amount equal to twenty percent (20.0%) of the amount sought to be
prepaid. From and including the second anniversary of the date of issuance of
any Note hereunder until the third anniversary thereof, Borrower may prepay all
or any portion of such Note by paying the amount sought to be prepaid together
with an additional amount equal to ten percent (10%) of the amount sought to be
prepaid. Commencing upon continuing after the third anniversary of the issuance
of a Note, after providing thirty (30) days prior written notice, Borrower may
repay all or any portion of the Obligations relating thereto (with any such
amounts to be applied in the order specified in Section 4.1 above), at the
option of Borrower, without penalty. Notwithstanding the foregoing, SDLP shall
have the right to elect to reduce the Conversion Price, in lieu of receiving
cash prepayment, as follows: (a) if Borrower elects to prepay a Note during the
period from the date of issuance of such Note until the first anniversary
thereof, the Conversion Price for the portion of such Note proposed to be
prepaid shall be reduced by $0.06 per share, (b) if the Borrower elects to
prepay a Note during the period from and including the first anniversary of the
date of issuance of such Note until the second anniversary thereof, the
Conversion Price for the portion of such Note proposed to be prepaid shall be
reduced by $0.04 per share and (c) if the Borrower elects to prepay a Note
during the period from and including the second anniversary of the date of
issuance of such Note until the third anniversary thereof, the Conversion Price
for the portion of such Note proposed to be prepaid shall be reduced by $0.02
per share.

 

4

 

 

5.            Closing.

 

5.1.        Closing Dates.

 

5.1.1.     Initial Closing Date. SDLP shall use its commercially reasonable
efforts to complete the Initial Closing and deliver the Financing Amount to the
account specified below in Section 18 within five (5) business days following
the satisfaction of the Closing Conditions set forth below in Section 5.2.1 (the
date of closing of the Initial Financing, the “Initial Closing Date”). Within
three (3) business days following the Initial Closing Date, SDLP shall deliver a
written closing statement to Borrower confirming the disbursement of the
applicable portions of the Initial Financing Amount, and the allocation of the
funds to the approved uses of funds, in accordance with Schedule A attached.

 

5.1.2.     Second Closing Date. SDLP shall use its commercially reasonable
efforts to complete the Second Closing and deliver the Financing Amount with
respect thereto to the account specified below in Section 18 within five (5)
business days following the satisfaction of the Closing Conditions set forth
below in Section 5.2.2 (the date of closing of the Second Financing, the “Second
Closing Date”). Within three (3) business days following the Second Closing
Date, SDLP shall deliver a written closing statement to Borrower confirming the
disbursement of the Second Financing Amount.

 

5.2.        Closing Conditions.

 

5.2.1.     Initial Closing. Prior to or as of the Initial Closing, the following
conditions shall have been satisfied or waived by SDLP in its sole discretion
(“Closing Conditions”):

 

(a)          Delivery of All Executed Documentation. Borrower shall have
delivered executed originals of all Financing Documents to SDLP. Such Financing
Documents include, but are not limited to the following, each in form and
substance satisfactory to SDLP in its sole discretion: (a) this Agreement;
(b) the Note for the Initial Financing; and (c) such other documents as SDLP may
reasonably require, including the documentation necessary for SDLP to perfect
its senior, first priority security interest in the Collateral, as described
below. Further, if SDLP determines or is informed by Borrower that any rights,
property or interests that are the subject of any of the foregoing deliveries
are not owned or held by Borrower as of the date hereof or thereof, or otherwise
is or may be encumbered, Borrower shall promptly execute additional copies of
such deliveries in the form of such deliveries that were previously negotiated
and delivered, but with an updated effective date that is the date Borrower has
acquired the requisite rights, property or interests.

 

5

 

 

(b)          Completion of Checks. All verifications and checks of Borrower’s
credit and/or background and all UCC searches of Borrower required by SDLP shall
have been completed. BORROWER HEREBY EXPLICITLY AUTHORIZES LENDER TO RUN ALL
CREDIT CHECKS, BACKGROUND CHECKS, UCC SEARCHES AND OTHER VERIFICATIONS DEEMED
REASONABLY NECESSARY BY LENDER.

 

(c)          Release of Liens/Payoff of Related Indebtedness. Borrower shall
have taken all action necessary to ensure that all liens filed against Borrower
or its assets (other than those liens listed on Exhibit F hereto) have been
unconditionally released; SDLP shall have received a “pay-off” letter in form
and substance satisfactory to SDLP with respect to all indebtedness secured by
such liens, including, for the avoidance of doubt, (i) the indebtedness
evidenced by that certain Convertible Cognovit Promissory Note, dated November
21, 2011, made by Borrower to EQ Partners, LLC, the liens granted pursuant to
that certain Financing and Security Agreement, dated as of November 21, 2011, by
and among Borrower and EQ Partner, LLC, any other Obligations under and as
defined therein and (ii) all indebtedness owing to Harry S. Dent, Jr.; and SDLP
shall have received from any person holding any lien securing any such
indebtedness, such UCC (or equivalent) termination statements, mortgage
releases, releases of assignments of leases and rents, releases of security
interests in intellectual property and other instruments, in each case in proper
form for recording or filing, as SDLP shall have requested to release and
terminate of record the liens securing such indebtedness.

 

(d)          Perfection of Security Interests. All of the conditions of
Section 6 shall have been satisfied, and SDLP shall have perfected, or shall
perfect as of or immediately following the Initial Closing, its security
interests in all Collateral (as defined below) by filing UCC1 Financing
Statements and intellectual property security agreements, and to the extent
applicable, by control and/or by possession.

 

(e)          Delivery of Organizational Documents. Delivery of the
organizational documents for Borrower along with any amendments thereto, in each
case as in effect as of the Initial Closing Date.

 

(f)          Additional Requirements. Such other documents, instruments,
agreements, approvals, opinions, requirements and/or filings as SDLP may
reasonably request or are necessary to effectuate the purpose and intent of the
respective Parties in entering into this Agreement.

 

6

 

 

If SDLP waives any of the above Closing Conditions based upon Borrower’s
agreement to satisfy such Closing Conditions following the Initial Closing Date,
Borrower shall be obligated to promptly and diligently pursue the satisfaction
of such Closing Conditions by the date on which SDLP and Borrower have agreed to
extend satisfaction of such Closing Condition, and Borrower’s failure to timely
and fully do so shall constitute a Default.

 

5.2.2.     Second Closing. Prior to or as of the Second Closing, the following
conditions shall have been satisfied or waived by SDLP in its sole discretion
(“Closing Conditions”):

 

(a)          Delivery of All Executed Documentation. Borrower shall have
delivered executed originals of all Financing Documents relating to the Second
Financing to SDLP. Such Financing Documents include, but are not limited to the
following, each in form and substance satisfactory to SDLP in its sole
discretion: (a) the Note for the Second Financing; and (b) such other documents
as SDLP may reasonably require, including the documentation necessary for SDLP
to ensure the continued perfection of its senior, first priority security
interest in the Collateral. Further, if SDLP determines or is informed by
Borrower that any rights, property or interests that are the subject of any of
the foregoing deliveries are not owned or held by Borrower as of the date hereof
or thereof, or otherwise is or may be encumbered, Borrower shall promptly
execute additional copies of such deliveries in the form of such deliveries that
were previously negotiated and delivered, but with an updated effective date
that is the date Borrower has acquired the requisite rights, property or
interests.

 

(b)          No Default. Borrower shall not be in Default hereunder or under any
Financing Document and no Financial Covenant Failure shall have occurred.

 

(c)          Delivery of Organizational Documents. Delivery of the
organizational documents for Borrower along with any amendments thereto, in each
case as in effect as of the Second Closing Date..

 

(d)          Additional Requirements. Such other documents, instruments,
agreements, approvals, opinions, requirements and/or filings as SDLP may
reasonably request or are necessary to effectuate the purpose and intent of the
respective Parties in connection with the Second Financing.

 

It is contemplated that any Additional Financing (if any) shall be subject to
equivalent conditions to closing for the benefit of SDLP.

 

6.            Security Agreement. Payment of the Obligations shall be secured by
those liens, security interests and protections for SDLP set forth in this
Section, which shall constitute a security agreement between Borrower and SDLP,
for the express benefit of SDLP and its successors and assigns:

 

7

 

 

6.1.          Grant of Security Interest. Borrower hereby grants to SDLP a
senior, first priority lien on and security interest in and to all of the right,
title and interest of Borrower in, to and under the following property, wherever
located, whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

 

(a)          all the assets of Borrower, including, but not limited to, all
tools, inventory, contract rights, consumer goods, equipment, inventory, general
intangibles, accounts, chattel paper, deposit accounts, documents, instruments,
investment property, letter-of-credit rights, letters of credit, money, patents,
licenses, intellectual property, cash, cash equivalents, cash collateral,
accounts receivable, contracts rights, real property, plant, machinery,
equipment, fixtures, vehicles, stock and equity instruments, commercial tort
claims, supporting obligations, to the extent not covered by the foregoing types
of Collateral, choses in action and all other personal property of Borrower,
whether tangible or intangible, and book and records pertaining to Collateral;

 

(b)          all proceeds, replacements, substitutions, products, rents and
profits of or from any and all of the foregoing Collateral and, to the extent
not otherwise included, all payments under insurance (whether or not Borrower is
the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral; and

 

(c)          any after acquired collateral or assets of the foregoing types.

 

For purposes of this Agreement, the term “proceeds” includes whatever is
receivable or received when Collateral or any proceeds thereof are sold,
exchanged, collected or otherwise disposed of, regardless of whether such
disposition is voluntary or involuntary. Each item of Collateral listed in this
Section 6.1 that is defined in the Uniform Commercial Code as in effect in the
State of New York (“UCC”) shall include, but not be limited to, the respective
definitions set forth for such terms in the UCC, it being the intention of
Borrower that the description of the Collateral set forth above be construed to
include the broadest possible range of assets; provided, however, that if by
reason of mandatory provisions of applicable law, any or all of the attachment,
perfection or priority of SDLP’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions relating to such provisions. Borrower hereby unconditionally and
irrevocably appoints and constitutes SDLP (it being acknowledged that such power
of attorney is coupled with an interest), as its true and lawful attorney in
fact for the assignment, transfer and perfection of this grant and pledge of the
Collateral, to the interest and name of SDLP. SDLP shall hold this security
interest in the pledged Collateral as security for the repayment of the
Obligations and the covenants contained in the Financing Documents relating to
the Initial Financing, the Second Financing, if any, and any Additional
Financing (if any).

 

8

 

 

6.2.          Perfection. SDLP is authorized to file, and Borrower at its
expense shall cause to be filed, proper and effective UCC financing
statement(s), intellectual property security agreements, and any other filings
necessary in order to legally perfect SDLP’s liens and security interests in the
Collateral, and SDLP may, and Borrower shall, take any other steps or actions
deemed necessary by SDLP to perfect SDLP’s interests in the Collateral. Borrower
hereby expressly gives SDLP the authority and permission to file any
statement(s), and take such steps or actions, as are contemplated by the
foregoing sentence.

 

6.3.          Security for Obligations. This Agreement (together with the
Intellectual Property Security Agreement attached as Exhibit B, which shall be
executed and delivered by the Parties at the Initial Closing) secures, and the
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including, without limitation, the payment of
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the U.S. Bankruptcy Code), of all Obligations of Borrower,
including any future amounts loaned to Borrower by SDLP hereunder or under any
future or prior agreements, documents or instruments (including any Additional
Financing Documents, if any).

 

6.4.          Borrower to Remain Liable. Anything contained herein to the
contrary notwithstanding, (a) Borrower shall remain liable under any contract
and agreement included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement and any other Financing Documents had not been executed, (b) the
exercise by SDLP of any of its rights hereunder shall not release Borrower from
any of its duties or obligations under the contracts and agreements included in
the Collateral, and (c) SDLP shall not have any obligation or liability under
any contracts, licenses, and agreements included in the Collateral by reason of
this Agreement, nor shall SDLP be obligated to perform any of the obligations or
duties of Borrower thereunder or to take any action to collect or enforce any
claim for payment transferred or assigned hereunder.

 

6.5.          Further Assurances. Borrower agrees that from time to time, at the
expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that SDLP may reasonably request, in order to perfect, protect or
maintain any security interest granted or purported to be granted hereby or by
the attached Intellectual Property Security Agreement or to enable SDLP to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, Borrower will: (i)
execute, if necessary, and file such financing or continuation statements, or
amendments thereto; and (ii) deliver such other instruments or notices, as may
be necessary or desirable, or as SDLP may request, in order to perfect and
preserve the security interests granted or purported to be granted hereby or
thereby. Borrower hereby authorizes SDLP to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of any Borrower.

 

9

 

 

6.6.          SDLP Appointed Attorney-in-Fact. Borrower hereby irrevocably
appoints SDLP as such Borrower’s attorney-in-fact, with full authority in the
place and stead of Borrower and in the name of Borrower, in SDLP’s discretion,
to take any action and to execute any instrument that SDLP may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement and each
other applicable Financing Document (including those relating to any Additional
Financing, if any), from time to time after the occurrence and during the
continuation of a Default, including: (a) to obtain and adjust insurance
(including any claims thereunder) required to be maintained by Borrower or paid
to SDLP; (b) to ask for, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral; (c) to receive, endorse and collect any drafts
or other instruments, documents and chattel paper in connection with clauses (a)
and (b) above; (d) to file any claims or take any action or institute any
proceedings that SDLP may deem necessary or desirable for the collection or
preservation of any of the Collateral or otherwise to enforce or protect the
rights of SDLP with respect to any of the Collateral; (e) to pay or discharge
taxes or liens (other than liens permitted under the Financing Documents or the
Additional Financing Documents (if any)) levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by SDLP in its sole discretion,
any such payments made by SDLP to become obligations of Borrower to SDLP, due
and payable immediately without demand; (f) to sign and endorse any invoices,
drafts against debtors, assignments, verifications and notices in connection
with accounts and other documents relating to the Collateral; and (g) generally
to sell, transfer, pledge, make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though SDLP were the
absolute owner thereof for all purposes, and to do, at SDLP’s option and
Borrower’s expense, at any time or from time to time, all acts and things that
SDLP deems necessary to protect, preserve or realize upon the Collateral and any
proceeds thereof and SDLP’s security interests therein in order to effect the
purpose and intent of the Financing Documents, all as fully and effectively as
SDLP may elect in its sole discretion.

 

6.7.          Indemnity and Expenses. Borrower agrees to indemnify SDLP and its
principals, partners, employees and affiliates (collectively, the “SDLP
Indemnified Parties”), against any and all claims, losses, costs, expenses and
liabilities in any way relating to, growing out of or resulting from the
Financing Documents and any Additional Financing Documents (if any) and the
transactions contemplated hereby and thereby or associated herewith or therewith
(including, without limitation, those incurred in or resulting from the
enforcement of this Agreement and any such other Financing Document or
Additional Financing Document (if any)), except to the extent such claims,
losses, costs, expenses or liabilities result from SDLP’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction in
a judgment not subject to appeal. Borrower agrees to pay to SDLP and each
applicable SDLP Indemnified Party upon demand the amount of any and all costs
and expenses, including the reasonable fees and expenses of its counsel and of
any experts and agents, that SDLP or such SDLP Indemnified Party may incur in
connection with (i) the administration of the Financing Documents and the
Additional Financing Documents (if any), (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of SDLP
hereunder or under any other Financing Document or any Additional Financing
Document (if any), or (iv) the failure by Borrower to timely and fully perform
or observe any of the provisions hereof. The obligations of Borrower in this
Section 6.7 shall survive the termination of this Agreement and any other
applicable Financing Document and the discharge of Borrower’s other obligations
under the Financing Documents and the Additional Financing Documents (if any).

 

10

 

 

6.8.          Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (i) secure all future
advances or loans made by SDLP to Borrower (including in connection with any
Additional Financing), (ii) remain in full force and effect until the payment in
full of the Obligations, including any additional advances or loans made to
Borrower by SDLP (including in connection with any Additional Financing or as a
result of the payment in kind of interest on any Notes), and (iii) be
enforceable by and inure, together with the rights and remedies of SDLP
hereunder, to the benefit of SDLP and its successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii), SDLP (and its
assignees and transferees in turn) may assign or otherwise transfer any of its
rights arising under the Financing Documents and the Additional Financing
Documents (if any) to any other person, and such other person shall thereupon
become vested with all the benefits in respect thereof granted to SDLP (or any
applicable assignees and transferees thereof) whether arising herein or
otherwise.

 

6.9.          Maintenance of Collateral. Borrower shall not use or permit any
Collateral to be used unlawfully or in violation of any provision of this
Agreement or any applicable statute, regulation or ordinance or any policy of
insurance covering the Collateral, and shall otherwise protect and preserve the
Collateral, and pay promptly when due all payments, property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, services, materials and supplies) against or with
respect to, the Collateral. Borrower shall, at its own expense: (a) perform and
observe in all material respects all terms and provisions of its material
contracts and agreements, enforce all material contracts and agreements in
accordance with their terms, and take all such action to such end as may be
prudent or from time to time requested by SDLP; and (b) furnish to SDLP, upon
SDLP’s reasonable request, (i) copies of all notices, requests and other
documents received by Borrower under or pursuant to any material contracts or
agreements, (ii) such information and reports regarding the Collateral and
Borrower and its business as SDLP may reasonably request. Borrower shall not,
(x) without the prior written consent of SDLP, cancel, terminate, amend, pledge,
encumber or alter any Collateral or consent to or accept any cancellation or
termination thereof, or give any consent, waiver or approval thereunder, or (y)
take any other action in connection with the Collateral could reasonably be
expected to materially impair the value and priority of the interest or rights
of Borrower thereunder or that could reasonably be expected to impair the
interest or rights of SDLP under this Agreement, any other Financing Document or
any Additional Financing Document (if any).

 

11

 

 

6.10.         No Encumbrance or Transfer. For so long as any of the Obligations
remain outstanding, Borrower shall not encumber, dilute or in any way transfer,
pledge or grant liens in Borrower’s interests in the Collateral without the
express written consent of SDLP, which may be given, conditioned or withheld in
SDLP’s sole discretion.

 

6.11.         Future Acquisition of Collateral. For any part(s) or item(s) of
the Collateral that are not owned by Borrower as of the date and time of
execution of this Agreement, this Agreement shall become effective with respect
to such part(s) or item(s) immediately and automatically upon the acquisition of
such part(s) or item(s) by Borrower, and Borrower agrees to promptly execute, at
SDLP’s request, additional agreements in the same form of this Agreement dated
as of the date of such acquisitions of such part(s) or item(s), which agreements
shall specifically describe any Collateral not specifically described in this
Agreement; provided, however, that Borrower may grant or permit first priority
vendor financing lien or purchase money security interest with respect to
specific equipment financed by the vendor or relevant third party in an amount
not to exceed $100,000 with respect to such equipment and related financing
arrangements, upon the written consent of SDLP, not to be unreasonably withheld
or delayed.

 

7.            Borrower’s Representations and Warranties. Borrower hereby jointly
and severally represents and warrants to SDLP (a) as of the date hereof and
(b) as of any subsequent extension of the Due Date or the time of funding any
advance or loan of any funds pursuant to any of the Financing Documents or the
Additional Financing Documents (if any), and further hereby jointly and
severally covenants, as follows:

 

7.1.          Each entity that comprises Borrower is duly organized, validly
existing and in good standing under the laws of its state of incorporation, and
is duly qualified to do business and in good standing in each jurisdiction in
which the nature of its business requires it to be so qualified.

 

7.2.          Borrower has operated, and is operating, in compliance with all
material laws, rules and regulations applicable to Borrower’s business, and
currently possesses all material permits, licenses and approvals necessary to
conduct Borrower’s business as currently conducted and as proposed to be
conducted in the future.

 

7.3.          If Borrower is a “registered organization” (as defined in the
Uniform Commercial Code), Borrower’s name and organizational number is as
provided in the Financing Documents is accurate, and its main office is located
at 3020 Old Ranch Parkway, Suite 140, Seal Beach, CA 90740.

 

7.4.          Borrower has the power and authority to convey any security
interests and any other liens that Borrower has granted to SDLP under any of the
Financing Documents, to execute and deliver the Financing Documents, and to
perform the transactions and its obligations as contemplated under the Financing
Documents.

 

12

 

 

7.5.        The execution, delivery and performance by Borrower of its
obligations under the Financing Documents, and consummation by Buyer of the
transactions contemplated thereby:

 

7.5.1.          has been duly authorized and executed by all necessary
authorizations, approvals and consents of Borrower, its officers and directors,
its shareholders, and any applicable third parties or governmental agencies or
authorities;

 

7.5.2.          does not and will not contravene or cause Borrower to be in
default under (I) Borrower’s organizational or governing documents, (II) any
material contractual restriction contained in any indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note, or other agreement
or instrument binding on or affecting Borrower or Borrower’s business or
property, or (III) any law, rule, regulation, order, writ, judgment, award,
injunction, or decree applicable to, binding on or affecting Borrower or
Borrower’s property;

 

7.5.3.          does not and will not result in or require the creation of any
adverse claim upon or with respect to any of the property of Borrower (other
than those in favor of SDLP as contemplated hereunder); and

 

7.5.4.          are valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms.

 

7.6.        All information furnished by or on behalf of Borrower to SDLP or its
agents or representatives in connection with this Agreement or any transaction
contemplated hereby, or in connection with SDLP’s evaluation of the Initial
Financing, and any Second Financing or Additional Financing, and Borrower, has
been and is true and complete in all material respects and does not omit to
state a material fact necessary to make the statements contained therein not
misleading.

 

7.7.        The capital structure of Borrower immediately preceding the Initial
Closing is as set forth on Exhibit C attached hereto and incorporated herein by
this reference, and specifies and is inclusive of all preferred equity,
warrants, equity incentive plans, restricted stock and options.

 

7.8.        All material assets of Borrower are set forth in Exhibit D attached
hereto and incorporated herein by this reference. Borrower does not own any real
property or vehicles.

 

7.9.        All of Borrower’s existing material liabilities equal or greater
than $10,000, whether absolute or contingent, are set forth on Exhibit E
attached hereto and incorporated herein by this reference.

 

7.10.      Borrower owns or validly licenses the rights to all material
inventions, software, code and intellectual property utilized by Borrower,
incorporated into its products or important or necessary to the conduct of
Borrower’s business.

 

13

 

 

7.11.         Neither the Collateral nor the grant of security interests
contained herein contravenes any agreement or contract of Borrower or otherwise
related thereto, or contravenes in any material respect any laws, rules or
regulations applicable thereto, and no party to any such related agreement or
contract is in violation of any such law, rule or regulation in any material
respect.

 

7.12.         Except as may be disclosed in Exhibit F, payment of the
Obligations is secured by a valid first priority, senior lien on and security
interest in the Collateral, and no other liens or security interests have been
granted with respect to the Collateral. Borrower has no knowledge of any fact
that could lead Borrower to expect that the priority and validity of SDLP’s
mortgages, liens and/or security interests in the Collateral would or may be
impaired in any way.

 

7.13.         All financial statements, documents and budgets of any kind
provided by Borrower to SDLP are materially accurate and not misleading as of
the date such were provided.

 

7.14.         Borrower currently has no judgments of any kind against it or its
properties, except for that certain federal tax lien asserted by the Internal
Revenue Service in the amount of approximately $100,000.

 

7.15.         Borrower is not currently involved in any litigation or
governmental (including any judicial) proceedings or investigations of any kind,
except for that litigation described on Exhibit G attached hereto.

 

7.16.         Borrower’s merger (the “Merger”) with Nine Mile Software, Inc. was
and is fully effective, and completed in accordance with the terms of the merger
agreement governing the same and all material applicable laws, rules and
regulations.

 

7.17.         Borrower has received an indemnification for all liabilities
arising prior to the Merger by the acquirer of the Tradewarrior products in
connection with such Merger, and all such liabilities have been assumed by such
entity.

 

7.18.         SDINC owns one hundred percent (100%) of the stock or equity of
its subsidiary SaveDaily.com, Inc., and neither entity currently has any other
subsidiaries, parents or affiliates. Such entities constitute the only entities
operating or engaged in or comprising any part of Borrower’s business.

 

7.19.         The most recent financial projections and budget for Borrower
provided to SDLP were prepared in good faith by Borrower’s management, based on
assumptions believed reasonable at the time, and are materially accurate and
complete as of the Effective Date.

 

7.20.         All representations, warranties and covenants made by Borrower in
any of the other Financing Documents hereby are incorporated into this Agreement
by this reference as if fully set forth herein, and all such other
representations and warranties are true and complete in all material respects,
and all such covenants are binding and enforceable against Borrower in
accordance with their respective terms.

 

14

 

 

8.            Borrower’s Covenants. To induce SDLP to enter into the
transactions contemplated under the Financing Documents, Borrower hereby jointly
and severally covenants and agrees as follows:

 

8.1.          Borrower shall take all actions necessary to preserve and protect
the priority, scope, validity and enforceability of the liens of SDLP on or the
security interests of SDLP in the Collateral.

 

8.2.          In the case of a Default, Borrower (A) shall not do, and shall use
its commercially reasonable efforts not to cause or permit any other person or
entity to do, anything to impede or interfere with the collection, transfer,
sale, possession, use or operation by SDLP of the Collateral and Borrower will
further promptly provide or obtain all necessary documentation, assistance,
authorizations and information needed for SDLP or its transferees or assignees
to collect, transfer, sell, possess, use or operate the Collateral, (B) will
supply all additional information requested by SDLP for the transfer, sale,
possession, use or operation of any Collateral by SDLP or its transferees or
assignees thereof, and (C) will instruct its employees, contractors and agents
to cooperate and assist SDLP and its applicable transferees or assignees thereof
in the use, operation, transfer, collection, possession and/or sale of the
Collateral.

 

8.3.          All information furnished by or on behalf of Borrower to SDLP in
connection with this Agreement or any transaction contemplated hereby (including
any Additional Financing, if any) shall be true and complete in all material
respects when furnished and shall not omit to state a material fact necessary to
make the statements contained therein not misleading.

 

8.4.          Borrower shall provide SDLP with regular financial statements. All
financial statements, documents and budgets of any kind provided by Borrower
shall be materially accurate and not misleading as of the date so provided.
Borrower shall promptly provide SDLP with updated financial statements if there
are any material changes to the financial condition reflected in the most recent
statements provided to SDLP.

 

8.5.          Borrower shall not materially alter the organizational structure,
business, operations, officers or ownership of Borrower without first obtaining
the reasonable consent of SDLP, which consent shall not be unreasonably withheld
or delayed.

 

8.6.          Borrower shall promptly notify SDLP of the acquisition of any
material assets not listed in Exhibit D, and shall promptly notify and obtain
the reasonable consent of SDLP prior to transferring or disposing of any of the
material assets listed in Exhibit D. For purposes hereof, any assets with a
value of $5,000 or greater shall be considered “material.”

 

8.7.          Borrower shall promptly notify SDLP in the event that Borrower
becomes involved or threatened with any material litigation or any governmental
(including judicial) proceedings or investigations of any kind.

 

15

 

 

8.8.          Borrower shall materially adhere to the most recent budget and/or
projections provided to SDLP to the fullest extent possible and shall use the
proceeds of the Initial Financing in a manner that is materially consistent with
Schedule A and, with respect to any Second Financing or Additional Financing, in
a manner materially consistent with any equivalent sources and uses schedule or
memorandum); provided, however, that in the event that Borrower desires to
deviate from such budget and/or projections and or schedule, Borrower shall
notify SDLP of such proposed deviation and obtain SDLP’s prior written consent
thereto, which consent shall not be unreasonably withheld or delayed.

 

8.9.          Borrower shall not do, and shall not cause or permit any other
person or entity to do, anything to impede or interfere with the priority,
enforceability or validity of the liens of SDLP on or the security interests of
SDLP in the Collateral. Borrower shall not transfer, encumber or grant any liens
on or security interests in the Collateral without the prior written consent of
SDLP. Borrower shall not incur any material liabilities or obligations without
obtaining the consent of SDLP, not to be unreasonably withheld.

 

8.10.         Borrower shall operate in accordance with all of its material
permits, licenses and approvals, and all laws, rules and regulations of any kind
applicable to Borrower’s business or affairs.

 

8.11.         Borrower shall continue to employ Jeffrey Mahony and Greg Vacca
pursuant to employment agreements with standard non-compete and intellectual
property provisions to executives in similar positions in other companies in
Borrower’s industry, unless consented otherwise by SDLP. Borrower shall ensure
that all key employees are employed under similar contracts, and that all
inventions, software, code and intellectual property developed by or with any
participation of such employees that is utilized by Borrower, incorporated into
Borrower’s products or important to Borrower’s business shall be and remain the
property of Borrower.

 

8.12.         Borrower shall ensure all material inventions, software, code and
intellectual property that is utilized by Borrower, incorporated into Borrower’s
products or important to Borrower’s business shall be and remain the sole and
exclusive property of Borrower.

 

8.13.         For a period of four years following the Effective Date, SDLP
shall have a right of first refusal with respect to any future financing of
Borrower of any kind, whether debt or equity, and Borrower covenants not to
solicit, initiate, engage in, or commit to any such other financing arrangements
without first approaching SDLP to determine SDLP’s interest in providing any
necessary financing, and further covenants not to enter into any legally binding
agreements, arrangements or commitments with respect to any such financing
arrangements without first offering SDLP the opportunity and a reasonable period
of time to determine whether to provide such financing and to conduct a
reasonable due diligence investigation with respect thereto. Without limiting
the foregoing, prior to accepting any financing, Borrower must present SDLP with
at least 30 days’ prior written notice of all terms thereof (including a copy of
any written proposals or documents relating thereto) and the opportunity to
finance, lend or invest such funds on materially consistent economic terms.

 

16

 

 

8.14.         While any Obligations remain outstanding or SDLP continues to hold
at least fifteen percent (15%) of any stock or equity securities issued or
issuable pursuant to Section 14 (as adjusted to reflect any stock splits,
reverse stock splits, or other events affecting any Borrower’s capitalization),
then SDLP may either (a) appoint one member to Borrower’s board of directors and
the board of directors of each subsidiary of Borrower, (which person shall, in
SDLP’s discretion, also serve on each committee of any such board on which such
person is qualified under applicable legal standards to serve) or (b) appoint up
to two representatives to observe meetings of Borrower’s board of directors and
the board of directors of each subsidiary of Borrower (which persons shall, in
SDLP’s discretion, also be permitted to observe all meetings of each committee
of any such board, to the extent legally permissible).

 

8.15.         While any Obligations remain outstanding or SDLP continues to hold
at least fifteen percent (15%) of any stock or equity securities issued or
issuable pursuant to Section 14 (as adjusted to reflect any stock splits,
reverse stock splits, or other events affecting any Borrower’s capitalization),
Borrower shall not without SDLP’s prior written consent (which may be given,
conditioned or withheld in SDLP’s sole discretion) grant or issue any equity
securities or any options, stock appreciation rights, or other equity related
securities to any then current or former director, officer, employee, consultant
or stockholder of any Borrower (or to any current or former affiliate or family
members thereof, including any descendents, spouses or progeny, and whether such
link is by blood, marriage or adoption) other than (a) sales of equity
securities for cash at a per share purchase price equal to the greater of
(i) the then-current exercise price per share of the same securities under the
terms of then outstanding Notes and (ii) the volume weighted average trading
price of such securities on any public market during the 30-day period prior to
the date of such issuance and (b) grants of stock options or stock appreciation
rights or other customary equity-linked incentive compensation to the extent the
same (i) is granted for bona fide incentive compensation reasons,
(ii) represents in the aggregate no more than 500,000 shares of SDINC’s common
stock during any fiscal year (as adjusted to reflect any stock splits, reverse
stock splits, or other events affecting SDINC’s common stock after the date
hereof), and (iii) has an exercise or strike price that is no lower than the
greater of (x) the then-current exercise price per share of the same securities
under the terms of then outstanding Notes and (y) the volume weighted average
trading price of such securities on any public market during the 30-day period
prior to the date of such issuance.

 

8.16.         Financial Covenants.

 

8.16.1.      Minimum Consolidated Revenues. Borrower shall not permit its
consolidated revenues in any period set forth below to be less than the amount
set forth opposite such period below:

 

17

 

 

Period   Consolidated Revenues  April 1, 2012 through June 30, 2012   $315,000 
July 1, 2012 through September 30, 2012   $520,000  October 1, 2012 through
December 31, 2012   $950,000  January 1, 2013 through March 31, 2013  
$1,300,000  April 1, 2013 through June 30, 2013   $1,800,000  July 1, 2013
through September 30, 2013   $2,500,000  October 1, 2013 through December 31,
2013   $3,300,000  January 1, 2014 through March 31, 2014   $4,200,000  April 1,
2014 through June 30, 2014   $6,500,000  July 1, 2014 through September 30,
2014   $8,000,000  October 1, 2014 through December 31, 2014   $9,500,000 
January 1, 2015 through March 31, 2015   $10,000,000  April 1, 2015 through June
30, 2015   $10,000,000  July 1, 2015 through September 30, 2015   $10,000,000 
October 1, 2015 through December 31, 2015   $10,000,000  January 1, 2016 through
March 31, 2016   $10,000,000  April 1, 2016 through June 30, 2016   $10,000,000 
July 1, 2016 through September 30, 2016   $10,000,000  October 1, 2016 through
December 31, 2016   $10,000,000  January 1, 2017 through Due Date   $10,000,000 
        



8.16.2.      Borrower shall not permit its consolidated operating profit in any
period set forth below to be less than (or, in the case of an operating (loss),
to be greater than) the amount set forth opposite such period below:

 

18

 

 

Period   Consolidated Operating
Profit(Loss)  April 1, 2012 through June 30, 2012   $(425,000) July 1, 2012
through September 30, 2012   $(280,000) October 1, 2012 through December 31,
2012   $80,000  January 1, 2013 through March 31, 2013   $500,000  April 1, 2013
through June 30, 2013   $900,000  July 1, 2013 through September 30, 2013  
$1,500,000  October 1, 2013 through December 31, 2013   $2,200,000  January 1,
2014 through March 31, 2014   $3,000,000  April 1, 2014 through June 30, 2014  
$3,700,000  July 1, 2014 through September 30, 2014   $4,500,000  October 1,
2014 through December 31, 2014   $5,500,000  January 1, 2015 through March 31,
2015   $6,500,000  April 1, 2015 through June 30, 2015   $6,500,000  July 1,
2015 through September 30, 2015   $6,500,000  October 1, 2015 through December
31, 2015   $6,500,000  January 1, 2016 through March 31, 2016   $6,500,000 
April 1, 2016 through June 30, 2016   $6,500,000  July 1, 2016 through September
30, 2016   $6,500,000  October 1, 2016 through December 31, 2016   $6,500,000 
January 1, 2017 through Due Date   $6,500,000          



For the avoidance of doubt, operating profit(loss) shall be calculated without
consideration of other income(expense) or taxes of Borrower.

 

19

 

 

9.           Obligation of Borrower when Breach Discovered. Upon discovery by
Borrower of any inaccuracy in or breach of any of any Borrower’s
representations, warranties or covenants under the Financing Documents or the
Additional Financing Documents (if any), Borrower shall give prompt written
notice to SDLP of such inaccuracy or breach including reasonable detail
describing such breach or inaccuracy, the anticipated effect thereof on Borrower
or its business, whether or not Borrower believes such breach or inaccuracy can
be cured and if so, the proposed nature and deadline for such cure.
Notwithstanding the foregoing, the delivery of such notice and any purported
potential cure thereof shall not be deemed to create any cure right or require
any forbearance by SDLP unless otherwise agreed by SDLP or expressly provided
herein.

 

10.         Default. Any one or more of the following events, regardless of
whether such occurrence is voluntary or involuntary or comes about or becomes
effected by operation of law or otherwise, shall be considered a “Default” by
Borrower under the terms of this Agreement:

 

10.1.          Repayment Failure. Borrower fails to timely and fully pay all
Obligations on or before the Due Date thereof or when such other Obligations
otherwise become due.

 

10.2.          Incorrect Representation, Warranty, or Furnished Information. Any
representation or warranty made by Borrower in any Financing Document or
Additional Financing Document (if any) proves to be incorrect or untrue in any
material respect, or any representation, information, statements (including
financial statements), reports, or any data furnished or made available by or on
behalf of any Borrower (including by any attorney or accountant or employee of
any Borrower) in connection with any Financing Documents or the matters
contemplated hereby or thereby proves to have been untrue in any material
respect.

 

10.3.          Material Breach. Borrower materially breaches or defaults with
respect to any covenant, agreement, provision or condition of this Agreement or
any other Financing Document (including any Additional Financing Document, if
any). For avoidance of doubt, the Parties acknowledge and agree that any Default
by Borrower under any Financing Documents (including any Additional Financing
Document, if any) shall constitute a default by Borrower under all of the
Financing Documents, including any Additional Financing Documents (if any),
entitling SDLP to immediately exercise the remedies provided under Section 11.
Notwithstanding the foregoing or anything to the contrary herein or otherwise,
the failure by Borrower to satisfy a financial covenant set forth in Section
8.16 shall not be a Default hereunder unless the amount by which Borrower fails
to achieve any amount specified for a particular period is greater than fifty
percent (50%) of such specified amount (any such lower amount representing a
“Financial Covenant Failure,” and not a Default). For example, if Borrower has a
Consolidated Operating Loss of $600,000 for the period ending June 30, 2012, the
failure to have achieve a Consolidated Operating Loss of no more than $425,000
would be a Financial Covenant Failure and not a Default hereunder, as the
difference between the actual result and the financial covenant requirement
would be $175,000 and less than fifty percent (50%) of the financial covenant
requirement. Commencing upon and continuing for so long as a Financial Covenant
Failure exists, interest on the outstanding Notes will accrue at a rate equal to
nine percent (9.0%); provided, however, that upon Borrower’s satisfaction of the
financial covenant requirements for a subsequent period, the rate of interest
payable on the Notes shall automatically revert to the interest rate applicable
prior to such Financial Covenant Failure.

 

20

 

  

10.4.          Bankruptcy or Insolvency. A receiver, conservator, liquidator or
trustee of Borrower or any of its subsidiaries is appointed by order of decree
of any court or agency or supervisory authority having jurisdiction; or any
order for relief is entered against Borrower or any if its subsidiaries under
the U.S. Bankruptcy Code; or Borrower or any of its subsidiaries files for
bankruptcy protection under the U.S. Bankruptcy Code or any involuntary
bankruptcy in which it or any of its subsidiaries is a named debtor is filed; or
Borrower or any of its subsidiaries is adjudicated bankrupt or insolvent; or any
property of Borrower is sequestered by court order and such order remains in
effect for more than ninety (90) days; or a petition is filed by or against
Borrower or any of its subsidiaries under any state, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation, or
receivership law of any jurisdiction, whether now or hereafter in effect and
such petition remains unstayed for more than ninety (90) days

 

10.5.          Default Under Other Agreements. At any time after the Closing,
Borrower materially breaches any covenant, agreement, provision or condition of
any of Borrower’s material agreements or contracts.

 

10.6.          Actions by Other Creditors. Any other creditors or shareholders
of, or investors in, Borrower take material action against Borrower or initiate
foreclosure proceedings against material assets of Borrower, which actions
remains unstayed for more than ninety (90) days

 

11.         Default Consequences and Remedies. Upon the occurrence of one or
more Default by Borrower, and at all times thereafter, and following the
expiration of any applicable Cure Period (as defined below):

 

11.1.          Default Interest. A default interest rate of fifteen percent
(15%) per annum, or if less, the maximum rate then permissible under applicable
law, calculated on the basis of a three hundred sixty (360) day year, shall
accrue against any unpaid Obligations.

 

11.2.          Acceleration. The full Obligations, including all fees, accrued
interest, costs, expenses and charges, shall become immediately due and payable
without notice or demand and the Due Date for any then outstanding Obligations
shall be deemed the date of the Default triggering such acceleration (except to
the extent the default is a Non-Payment Default that is timely cured to SDLP’s
satisfaction as provided in Section 12 below).

 

11.3.          Costs and Expenses of Collection. Borrowers shall be responsible
for all costs incurred by SDLP in the collection of the Obligations, including
costs and expenses related to the enforcement of SDLP’s liens and security
interests and foreclosure on the Collateral, attorney fees, SDLP’s fees, and
court and collection costs, if any.

 

21

 

 

11.4.       Remedies. SDLP shall have the right to pursue any and all available
legal and equitable remedies for the collection of the Obligations and all fees,
interest and penalties due and payable, including but not limited to the
following:

 

11.4.1.  SDLP may, at its option, sell the Collateral to a third party and/or
take judgment on each Note then outstanding (including any Notes issued as
payment in kind of any interest accrued under any other Notes). Borrower
expressly waives any rights of presentment, demand, protest, or notice of any
kind, notwithstanding anything contained to the contrary herein. Following a
Default, SDLP may immediately proceed to take full possession or control of and
resell the Collateral. Borrower shall be jointly and severally liable for any
costs associated with any removal, control, sale, repair, refurbishment or
maintenance completed in preparation for or in connection with a sale pursuant
to the Financing Documents and the Additional Financing Documents (if any),
which shall be in addition to all other Obligations then owed.

 

11.4.2.  SDLP may retain the Collateral, exercise control over the Collateral,
and transfer the Collateral to SDLP’s or its applicable transferee or assignee’
name and ownership.

 

11.4.3.  Borrower grants SDLP the absolute right through its own employees or
other agent to enter Borrower’s premises and do all things necessary to secure
or remove the Collateral.

 

11.4.4.   Borrower grants SDLP the absolute right through its own employees or
other agents to employ Borrower’s personnel in taking any actions with respect
to Borrower’s property until such time as SDLP has achieved recovery of the
Obligations.

 

11.4.5.   Borrower acknowledges their duty of full cooperation with SDLP’s
employees and agents upon and after any Default, and will instruct its employees
regarding same. Further, in the event that additional documentation or actions
are needed to accomplish the sale of the Collateral to a third party, Borrower
appoints and authorizes SDLP to execute such documents and take any such actions
on behalf and in the name of Borrower.

 

11.4.6.  Borrower authorizes any agent designated by SDLP to sell the Collateral
to a third party, and Borrower shall indemnify and hold SDLP or such person or
entity harmless for any claims, losses, costs, liabilities or expenses liability
relating to or arising from any such sale.

 

11.4.7. SDLP may take action with respect to and foreclose upon all liens and
security interests granted to SDLP hereunder or under any other Financing
Documents (including any Additional Financing Documents, if any), until such
time as the Obligations shall be paid in full. Borrower shall be liable for any
costs and expenses incurred in connection with any enforcement of a lien or
security interest or any such foreclosure activities, which shall be considered
a part of the, but shall be in addition to and not in limitation of any other,
Obligations.

 

22

 

 

11.4.8.   Any rights or remedies available under the UCC or any uniform
commercial codes or equivalent laws or statutes of any applicable jurisdiction.

 

11.4.9.  SDLP may take any other action or remedy available to SDLP under
applicable law or in equity, or pursuant to the terms of this Agreement, the
other Financing Documents (including any applicable Additional Financing
Documents, if any), or otherwise.

 

Following the exercise of any of the foregoing remedies, after payment in full
and satisfaction of all Obligations (including any costs of sale, collection and
enforcement), any amounts received by SDLP in excess of the Obligations shall be
delivered to Borrower or to the order directed by Borrower. SDLP may deduct from
the proceeds of any sale of Collateral to a third party the amount of any
Obligations owed to SDLP pursuant to this Agreement and any other Financing
Documents (including any applicable Additional Financing Documents, if any), or
any associated agreements, all costs and expenses associated with the removal
and sale of the Collateral, including those costs, if any, incurred in
repairing, restoring, protecting, transporting or transferring the Collateral.
If the proceeds from any such sale are less than the total Obligations, the
proceeds from the sale shall be applied to pay such Obligation, but Borrowers
will remain liable for any amounts remaining unpaid or unsatisfied. For
avoidance of doubt, the persons and entities that comprise Borrower shall be
jointly and severally liable to SDLP for the Obligations and each Borrower and
its respective Collateral shall be jointly and severally subject to all remedies
available to SDLP under the Financing Documents (including any Additional
Financing Documents, if any). Any remedy available to SDLP pursuant to any of
Financing Documents shall, to the extent not prohibited by law, be available to
SDLP with respect to all such agreements and documents.

 

12.         Cure Period. Prior to SDLP exercising any of its rights and remedies
pursuant Section 11, except in the case of a Default arising from the failure to
pay any Obligations when due (such failure being, a “Payment Default” and any
other Default being, a “Non-Payment Default”), Borrower shall have a reasonable
opportunity to cure any such Non-Payment Default for a period of thirty (30)
days after the date of such Non-Payment Default, or such longer period as may be
agreed to by SDLP in its sole discretion (the “Cure Period”), prior to SDLP
having the right to exercise any remedies hereunder; provided, that Borrower
shall promptly advise SDLP of all material facts regarding any such Non-Payment
Default and the specific actions Borrower proposes to take to cure any such
Non-Payment Default. Whether any such Non-Payment Default is timely and
appropriately cured will be determined by SDLP in its good faith, reasonable
discretion. Borrower shall not be entitled to any Cure Period for any Payment
Default, except to the extent SDLP otherwise agrees in its sole and absolute
discretion.

 

23

 

 

13.         PRESENTMENT. BORROWER AND ALL PERSONS NOW OR HEREAFTER LIABLE FOR
THE PAYMENT OF ANY OBLIGATIONS, INCLUDING INTERESTS, COSTS, CHARGES, EXPENSES,
FEES OR ANY OTHER AMOUNTS DUE ON THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS,
THE ADDITIONAL FINANCING DOCUMENTS (IF ANY), OR ANY PART THEREOF, HEREBY (I)
EXPRESSLY WAIVE PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR, PROTEST AND NOTICE
OF PROTEST, AND (II) AGREE THAT THE TIME FOR THE PAYMENT OR PAYMENTS OF ANY PART
OF THE OBLIGATIONS MAY BE EXTENDED BY THE MUTUAL CONSENT OF THE PARTIES WITHOUT
RELEASING OR OTHERWISE AFFECTING THEIR LIABILITY ON THIS AGREEMENT, THE OTHER
FINANCING DOCUMENTS, OR ANY ADDITIONAL FINANCING DOCUMENTS (IF ANY), OR ANY
LIEN, SECURITY INTEREST OR MORTGAGE SECURING THIS THE OBLIGATIONS UNDER
AGREEMENT OR ANY OTHER FINANCING DOCUMENTS, INCLUDING ANY ADDITIONAL FINANCING
DOCUMENTS (IF ANY).

 

14.         Conversion. SDLP shall have the right at any time and from time to
time to convert all or a portion of the amount of the Obligations into shares of
common stock of SDINC in accordance with the terms of the Note and the below
terms of this Section 14. SDLP shall exercise such right by delivering to SDINC
a written notice (a “Conversion Notice”) of SDLP’s election to convert such
Obligations, specifying the dollar amount of Obligations to be converted.
Capitalized terms used in this Section 14 but not defined in this Section 14
shall have the meaning assigned to such terms in the Note. Any shares of SDINC
issuable upon conversion of the Obligations pursuant to the terms hereof and of
the Note are referred to as the “Conversion Shares.”

 

14.1.          Mechanics of Delivery. On or before the first business day
following the date on which SDINC has received a Conversion Notice, SDINC shall
confirm by facsimile to SDLP and SDINC’s transfer agent (the “Transfer Agent”)
the receipt of the Conversion Notice. On or before the third business day
following the date of delivery of the Conversion Notice (the “Share Delivery
Date”), SDINC shall (a) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of SDLP, credit such aggregate number of Conversion Shares to
which SDLP is entitled pursuant to such Conversion Notice to SDLP’s or its
designee’s account with DTC through its Deposit Withdrawal Agent Commission
system, or (b) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to SDLP or, at SDLP’s
instruction pursuant to the Conversion Notice, SDLP’s agent or designee, in each
case, sent by reputable overnight courier to the address as specified in the
Conversion Notice, a certificate representing the number of Conversion Shares to
which SDLP is entitled pursuant to such exercise, registered in the SDINC share
register in the name of SDLP or its designee (as indicated in the Conversion
Notice). Upon delivery of the Conversion Notice, SDLP shall be deemed for all
corporate purposes to have become the holder of record of the Conversion Shares
with respect to which conversion (“Conversion”) has been elected pursuant to
this Section 14 and the Note, irrespective of the date such Conversion Shares
are actually credited to SDLP’s DTC account or the date of delivery of the
certificates evidencing such Conversion Shares (as the case maybe). No
fractional shares of Common Stock are to be issued upon any such Conversion, but
rather the number of Conversion Shares to be issued shall be rounded up to the
nearest whole number. SDINC shall pay any and all taxes which may be payable
with respect to the issuance and delivery of Conversion Shares upon any such
Conversion.

 

24

 

 

14.2.          Conversion Price. The “Conversion Price” for the conversion of
the Obligations hereunder into the Conversion Shares shall be $0.37, subject to
adjustment as provided herein.

 

14.3.          Number of Conversion Shares Issuable. The number of Conversion
Shares into which the Obligations shall at any time be convertible shall be
determined by dividing (i) the amount of the outstanding Obligations (including
any accrued and unpaid interest thereon) by (ii) the Conversion Price.

 

14.4.          SDINC’s Failure to Timely Deliver Conversion Shares. If SDINC
fails to timely perform its obligations under Section 14.1, then, in addition to
all other remedies available to SDLP, SDINC shall pay in cash to SDLP on each
day after the Share Delivery Date that SDINC has not so performed such
obligations an amount equal to 2% of the product of (A) the sum of the number of
Conversion Shares subject to the Conversion Notice and (B) the Closing Sale
Price of the Common Stock on the last trading day immediately preceding the
Share Delivery Date. In addition to the foregoing, if SDINC does not timely
perform its obligations pursuant to Section 14.1 and if while SDINC remains out
of compliance with such obligations SDLP purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by SDLP of shares of Common Stock that SDLP could have satisfied with
Conversion Shares if timely delivered (a “Buy-In”), then SDINC shall, within
three business days after SDLP’s request and in SDLP’s discretion, either (i)
pay cash to SDLP in an amount equal to SDLP’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point SDINC’s obligation to deliver such certificate
(and to issue the corresponding number of Conversion Shares) pursuant to Section
14.1 shall terminate, or (ii) promptly honor its obligation to deliver to SDLP a
certificate or certificates representing such Conversion Shares or credit SDLP’s
balance account with DTC for the number of Conversion Shares to which SDLP is
entitled (as the case may be) and pay cash to SDLP in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
Conversion Shares times (B) the Closing Sale Price of the Common Stock on the
last trading day immediately preceding the date of the Conversion Notice.

 

14.5.          Insufficient Authorized Shares. SDINC shall at all relevant times
keep reserved for issuance a number of shares of Common Stock as shall be
necessary to satisfy SDINC’s obligation to issue Conversion Shares pursuant to
any Conversion Notice issued hereunder or any equivalent or corresponding
provision of any Additional Financing Documents, if any. Notwithstanding and
without limiting the foregoing, if at any time while any Obligations remain
outstanding SDINC does not have a sufficient number of authorized shares of
Common Stock reserved for issuance sufficient to conversion of the full amount
of Obligations then outstanding into Conversion Shares (as from time to time in
effect, the “Required Reserve Amount,” and any such failure an “Authorized Share
Failure”), then SDINC shall immediately take all action necessary to increase
the number of authorized shares of SDINC Common Stock to an amount sufficient to
allow SDINC to reserve the Required Reserve Amount. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of any Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, SDINC shall
hold a meeting of its stockholders to approve an amendment to its charter
documents to increase the number of authorized shares of Common Stock sufficient
to allow the reservation of the Required Reserve Amount and to avoid any future
Authorized Share Failures. In connection with such meeting, SDINC shall provide
each stockholder with a proxy statement, or information statement if applicable,
and shall use its reasonable best efforts to solicit its stockholders’ approval
of such increase amendment to increase its authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such amendment.

 

25

 

 

14.6.       Adjustments.

 

14.6.1.  Stock Dividends and Splits. If SDINC, at any time on or after the
Effective Date, (i) pays a stock dividend on one or more classes of its then
outstanding shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock (whether then
or upon a future exchange, exercise conversion or other event), (ii) subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its then outstanding shares of Common Stock into a larger number of
shares or (iii) combines (by combination, reverse stock split or otherwise) one
or more classes of its then outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, in each case on a fully-diluted basis, assuming that all then
outstanding options, warrants and other rights to acquire Common Stock
(collectively, “Options”) were exercised (regardless of whether or not then
exercisable by their terms) and assuming that all securities that are then
directly or indirectly exercisable or exchangeable for or convertible into
shares of Common Stock (collectively, and other than any Notes and the
Obligations then outstanding thereunder, “Convertible Securities”) are then so
exercised, exchanged or converted (regardless of whether or not then
exercisable, exchangeable or convertible by their terms). Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination. If any event requiring an adjustment
under this paragraph occurs during the period that a Conversion Price is
calculated hereunder, then the calculation of such Conversion Price shall be
adjusted appropriately to reflect such event.

 

26

 

 

14.6.2.   Adjustment Upon Issuance of Shares of Common Stock. Other than
Exempted Issuances (as defined below), if and whenever from and after the
Effective Date, SDINC issues or sells, or in accordance with this Section 14.6
is deemed to have issued or sold, any shares of Common Stock (including any
Convertible Securities) for a consideration per share (the “New Issuance Price”)
less than the Conversion Price in effect immediately prior to such issue or sale
or deemed issuance or sale (the foregoing types of issuances or sales, a
“Dilutive Issuance”), then immediately upon such Dilutive Issuance, the
Conversion Price then in effect shall be reduced to an amount equal to the New
Issuance Price. For purposes of determining the adjusted Conversion Price under
this Section  14.6.2, the following shall apply:

 

(i)          Issuance of Options. If SDINC in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Conversion Price then in effect, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by
SDINC at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 14.6.2(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such
Options or upon conversion, exercise or exchange of any Convertible Securities
issuable upon exercise of any such Option” shall equal the sum total of the
lowest amounts of consideration (if any) received or receivable by SDINC with
respect to any one share of Common Stock after taking into account the granting
or sale of the Option, the exercise of the Option, and the conversion, exercise
or exchange of any related Convertible Security issuable upon exercise of such
Option. Except as contemplated below, no further adjustment of the Conversion
Price shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such shares of Common Stock or the conversion, exercise or
exchange of such Convertible Securities, as the case may be.

 

(ii)         Issuance of Convertible Securities. If SDINC in any manner issues
or sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Conversion Price then in effect, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by SDINC at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section 14.6.2(ii), the “lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof” shall be equal to the sum total of the
lowest amounts of consideration (if any) received or receivable by SDINC with
respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion, exercise or exchange of such
Convertible Security. Except as contemplated below, no further adjustment of the
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock or the conversion, exercise or exchange of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of this Agreement has been or is to
be made pursuant to other provisions of this Section 14.6.2(ii), except as
contemplated below, no further adjustment of the Conversion Price shall be made
by reason of such issue or sale.

 

27

 

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Conversion Price in effect at the time of such increase or
decrease automatically shall be deemed adjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities provided for such increased or decreased purchase price, additional
consideration or increased or decreased conversion rate, as the case may be, at
the time initially granted, issued or sold. For purposes of this
Section 14.6.2(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Effective Date are increased or decreased in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the shares of Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such increase or decrease. Notwithstanding the foregoing or anything to
the contrary herein, no adjustment pursuant to this Section 14.6.2(iii) shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

 

28

 

 

(iv)        Calculation of Consideration Received. In case any Option is issued
in connection with the issue or sale of other securities of SDINC, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for the difference of (i) the aggregate fair market value of
such Options and other securities issued or sold in such integrated transaction,
less (ii) the fair market value of the securities other than such Option, issued
or sold in such transaction, and the other securities issued or sold in such
integrated transaction will be deemed to have been issued or sold for the
balance of the consideration received by SDINC. If any shares of Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by SDINC therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by SDINC will be the fair
value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by SDINC for such securities will be the volume weighted average trading price
of such security for the five trading day period immediately preceding the date
of receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which SDINC is the surviving entity, the amount of consideration therefor
will be deemed to be the fair value of such portion of the net assets and
business of the non-surviving entity as is attributable to such shares of Common
Stock, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or publicly traded securities will be
determined jointly by SDINC and SDLP. If such parties are unable to reach
agreement within 10 days after the occurrence of any event requiring a valuation
under this Section (a “Valuation Event”), the fair value of such consideration
will be determined within five trading days after the 10th day following such
Valuation Event by an independent, reputable appraiser jointly selected by SDINC
and SDLP. The determination of such appraiser shall be final and binding upon
all Parties absent manifest error and the fees and expenses of such appraiser
shall be borne by SDINC.

 

(v)         Record Date. If SDINC takes a record of the holders of shares of
Common Stock for the purpose of determining which holders are entitled (A) to
receive a dividend or other distribution payable in shares of Common Stock,
Options or in Convertible Securities or (B) to subscribe for or purchase shares
of Common Stock, Options or Convertible Securities, then such record date will
be deemed to be the date of the issue or sale of the shares of Common Stock
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or the date of the granting of such right of
subscription or purchase (as the case may be).

 

14.6.3. McGaughy Litigation. In addition to any other adjustments to the
Conversion Price required hereunder, the Conversion Price will be reduced (x) by
$0.005 for each 250,000 shares of Common Stock (or Options or Convertible
Securities exercisable or exchangeable or convertible therefor) of SDINC issued
in connection with the settlement of the claims asserted in the McGaughy
Litigation as described in Exhibit E (the “McGaughy Litigation”) and (y) by
$0.01 for each increment of $50,000 paid in connection with the settlement of
the claims asserted in the McGaughy Litigation.

 

29

 

 

14.6.4. Other Events. If SDINC (or any direct or indirect subsidiary thereof)
takes any action to which the provisions hereof are not strictly applicable, or,
if applicable, would not operate to protect SDLP in accordance with the
intentions of Sections 14.6.1, 14.6.2 or 14.6.3 or from dilution, or if any
event occurs of the type contemplated by the provisions of this Section 14.6 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then SDINC’s Board of Directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the interests of SDLP as reflected in this Section 14.6; provided,
that no such adjustment pursuant to this Section 14.6.2 will increase the
Conversion Price or decrease the number of Conversion Shares as otherwise
determined pursuant to this Section 14, provided, further, that if SDLP does not
accept any such proposed adjustments as appropriately protecting its interests
hereunder, then SDINC’s Board of Directors and SDLP shall agree, in good faith,
upon an independent investment bank of nationally recognized standing to make
such appropriate adjustments, whose determination shall be final and binding on
the Parties absent manifest error and whose fees and expenses shall be borne by
SDINC.

 

14.6.5. Calculations. All calculations under this Section 14 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable; provided,
that if any such calculations would result in SDLP receiving a partial share,
such calculation shall be rounded up to a whole share. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of SDINC (or then issuable as Conversion Shares).

 

14.7.      Exempted Issuances. For purposes hereof, “Exempted Issuances” shall
mean (A) shares of Common Stock issued or deemed to have been issued by SDINC
pursuant to an Approved Stock Plan (as defined below) outstanding on the date
hereof, but in any event, not in excess of 500,000 shares of Common Stock
(including any Options or other rights exercisable therefor) in any twelve-month
period; (B) shares of common stock issued or deemed to have been issued by SDINC
pursuant to this Agreement or the Warrant issued to EQ Partners LLC (or its
assigns); (C) shares of common stock issued or deemed to have been issued upon
the conversion, exchange or exercise of any Option or Convertible Security
outstanding on the date hereof and disclosed to SDLP in writing, provided that
the terms of such Option or Convertible Security are not amended or otherwise
modified on or after such date, and provided that the conversion price, exchange
price, exercise price or other purchase price is not reduced, adjusted or
otherwise modified and the number of shares issued or issuable is not increased
(whether by operation of, or in accordance with, the relevant governing
documents or otherwise) on or after the date hereof; (D) Conversion Shares
issued or deemed to have been issued to SDINC upon conversion of the Note; and
(E) securities issued pursuant to the acquisition of another entity by either
Borrower that is approved by SDLP, by merger, purchase of all or substantially
all of the assets of such entity or other transaction whereby such Borrower
shall become directly or indirectly the owner of more than 25% of the aggregate
voting power of all classes of the voting securities of such other entity;
provided, that the foregoing provision does not provide SDLP with the right to
prevent or approve any acquisition or merger itself, and any such SDLP approval
shall only determine whether such acquisition or merger is an Exempted Issuance.
For purposes hereof, an “Approved Stock Plan” shall mean any stock incentive
plan that has been adopted for bona fide incentive compensation purposes and
approved by the board of directors and stockholders of SDINC, pursuant to which
the SDINC’s Common Stock may be issued to any employees or consultants that are
not founders, officers or their affiliates, for services provided to SDINC,
which Approved Stock Plan shall not permit the granting of securities that would
constitute greater than ten percent (10%) of the outstanding capital stock of
Company calculated on a fully-diluted basis (as described in Section 14.6.1) as
of the Effective Date.

 

30

 

 

This Agreement and all other Financing Documents (including any Additional
Financing Documents, if any) shall continue in full force and effect with
respect to any of the Obligations that are not converted into Conversion Shares
pursuant to the foregoing provisions and the provisions of the Note.

 

15.         Registration Rights. SDLP shall have, and Borrower hereby agrees to
comply with the requirements of, the registration rights with respect to its
Conversion Shares specified on Schedule B hereto.

 

16.         Legal Fees and Expenses. Borrower shall be solely responsible for
its own legal, professional and out-of-pocket fees and expenses incurred or
charged in connection with the Financing Documents and the Additional Financing
Documents (if any). Borrower also shall pay or reimburse SDLP for (a) up to
$20,000 of SDLP’s legal, professional and out-of-pocket fees and expenses
incurred or charged in connection with the Initial Financing (which amount may
be withheld by SDLP to pay such amounts but shall nonetheless be deemed to have
been advanced to Borrower as part of the Initial Financing), and (b) up to
$20,000 of SDLP’s legal, professional and out-of-pocket fees and expenses
incurred or charged in connection with the Second Financing and each Additional
Financing, if any (which amount may be withheld by SDLP to pay such amounts but
shall nonetheless be deemed to have been advanced to Borrower as part of each
applicable Additional Financing, if any),

 

17.         Acknowledgments. SDLP acknowledges that SDLP is an “accredited
investor,” as defined under Rule 501(a) under the Securities Act of 1933, as
amended (the “Securities Act”). LENDER AND BORROWER ACKNOWLEDGE THAT THIS IS NOT
A CONSUMER TRANSACTION OR FINANCING.

 

31

 

 

18.         Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial. This Agreement, the other Financing Documents and the Additional
Financing Documents (if any) shall be construed in accordance with, and governed
in all respects by, the laws of the State of New York, without regard to its
conflicts of laws rules, except with respect to the laws that apply to the
perfection and enforcement of the security interests in the Collateral, in which
case the laws of the states in which the Collateral is located shall govern.
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any New York appellate court from any
thereof, in any action or proceeding arising out of or relating to any Financing
Document (including any Additional Financing Document, if any), or for
recognition or enforcement of any judgment relating thereto or arising
therefrom, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
exclusively heard and determined in such New York State court or, to the extent
permitted by applicable law, in such New York federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law. Nothing in this Agreement or any
other Financing Document (including any Additional Financing Document, if any)
or otherwise shall affect any right that SDLP may otherwise have to bring any
action or proceeding relating to this Agreement or any other Financing Document
(including any Additional Financing Document, if any) against Borrower or its
properties in the courts of any jurisdiction. Borrower hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Financing Document or Additional Financing Document (if any) in any court
referred to herein. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of any purported
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Financing Document
or Additional Financing Document (if any), in the manner provided for notices
(other than telecopy or email) in Section 21. Nothing in this Agreement or any
other Financing Document (including any Additional Financing Document, if any)
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to any Financing Document (including any Additional Financing
Document, if any), the Finance or the other transactions contemplated hereby or
thereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 18.

 

19.         Payments to SDLP. Unless SDLP notifies Borrowers that a different
method of payment is desired, all payments of any amounts owed to SDLP shall be
paid by wire transfer to the following bank account:

 

 

Account Name: SaveDaily Partners, L.P. ABA Routing Number: Account Number: Bank:
1st Century Bank Contact: Jeb Bernardino

 

20.         Funding. The funding of the Financing Amount to Borrower (net of
applicable costs and expenses, if elected by SDLP) shall be made by wire
transfer to the following account:

 

Account Name: SaveDaily INC.  Routing Number: Account Number: Bank: US Bank

 

32

 

  

21.         Notices. Unless otherwise specifically provided herein, any
approval, disapproval, demand, document or other notice or communication
(“Notice”) required or permitted to be given hereunder shall be in writing and
may be served (a) personally, or (b) by commercial delivery or private courier
service, or (c) by Federal Express or other national overnight delivery service,
or (d) by registered or certified mail (return receipt requested, postage
prepaid), or (e) by telecopy or facsimile transmission, to the respective
addresses and numbers specified below (or such other address for Notice as any
Party may provide to the other Party from time to time pursuant to a validly
delivered Notice hereunder), which Notice shall be effective (i) upon personal
delivery, (ii) the next business day after delivery to Federal Express or other
national overnight delivery service for next day delivery to the appropriate
address, (iii) when received as indicated by the date on the return invoice or
receipt showing delivery, or (iv) when sent by telecopy or facsimile, with
written proof of either transmittal to and receipt by the other party or the
failure of such transmission to the number designated by such party in this
Section being established mechanically by the sender at the time of transmittal
or attempted transmittal. Any delivery by facsimile in which all attempted
facsimile transmissions failed shall be followed on the next business day by one
of the other methods of notice set forth in this Section. Notice of change of
any address or fax numbers shall be given by written notice in the manner
detailed in this Section or by email at the addresses set forth in this Section.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no Notice was given shall be deemed to constitute
receipt of the Notice. All Notices to SDLP shall be copied via email to SDLP at
the address specified below. The parties’ addresses for Notices are as follows:

 

IF TO LENDER: SaveDaily Partners, L.P.   c/o Quail Bend GP, LLC   323 S. Anita
Avenue       Los Angeles, CA  90049   Facsimile: (310) 438-7246   Attn: Steven
Durbin, Jr.   Email: sdurbin@quailbendcapital.com       with a copy (which shall
not constitute notice) to:       John L. Filippone, Esq.   Bingham McCutchen LLP
  355 South Grand Avenue   Los Angeles, CA  90067   Facsimile: 213-830-8626  
Email: john.filippone@bingham.com

 

33

 

 

IF TO BORROWER: SaveDaily, Inc.   3020 Old Ranch Parkway, Suite 140   Seal
Beach, CA 90740   Attn: Matthew Nunez   Facsimile: 562.684.4837   Email:
jeff.mahony@savedaily.com   matt.nunez@savedaily.com   greg.vacca@savedaily.com
      with a copy (which shall not constitute notice) to:       Howard M. Appel
  Law Offices of Aaron A. Grunfeld & Associates   1100 Glendon Avenue, 8th Floor
  Los Angeles, California 90024-   3526 Fax: (310) 295-2055   Email:
happel@grunfeldlaw.com

 

22.         Miscellaneous. This Agreement, the Financing Documents and the
Additional Financing Documents (if any), constitute the entire agreement between
the parties hereto with respect to the subject matter contained herein and
therein and supersede all prior or contemporaneous agreements, representations
and understandings of the parties, express or implied, oral or written. This
Agreement may not be amended or modified in any way except in a writing signed
by each of the parties hereto. If Borrower consists of more than one person or
entity, (i) the liability and responsibilities of each such person and entity
that comprises Borrower shall be joint and several with respect to this
Agreement, the Financing Documents (including any Additional Financing
Documents, if any), and (ii) all references to Borrower shall be deemed to
include the phrases “all of Borrowers” and “each of Borrowers” as the context
requires. Borrower may not assign its obligations under this Agreement without
the prior written consent of SDLP, which may be granted, conditioned or withheld
in SDLP’s sole discretion. SDLP may freely pledge, assign or transfer its rights
under this Agreement or under any Note issued pursuant hereto or pursuant to any
Additional Financing Documents, if any, subject only to delivering a Notice of
such fact to Borrower as provided in Section 21. From and after any such
assignment, all references to “SDLP” herein” shall mean and include any such
assignee to the extent of the rights so assigned. All provisions herein shall be
construed in all cases as a whole according to their fair meaning, neither
strictly for nor against either Borrower or SDLP and without regard for the
identity of the party preparing the same. Borrower agrees to cooperate in good
faith with SDLP and its agents and representatives in all aspects of
accomplishing the intent of this Agreement, including but not limited to signing
additional documents and taking other actions as may be reasonably necessary or
proper for such purpose. No agency, partnership, joint venture or other
relationship is intended hereby, and no Party shall be deemed the agent,
servant, employee, partner or joint venturer of ant other Party. Borrower and
SDLP shall not, in any way or for any reason be deemed to have become a partner
of the other in the conduct of its business or otherwise, or a joint venturer.
Any date that falls on a legal holiday or weekend shall not be extended until
the next business day. Without limiting SDLP’s rights or remedies provided
herein or available at law or in equity, the term of this Agreement shall extend
until all Obligations are paid in full and Borrower performs all obligations
that are required under this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

34

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BORROWER:   SDLP:       SAVEDAILY, INC.   SAVEDAILY PARTNERS, L.P.         By:  
  By: Name:     Name: Title:     Title:           SAVEDAILY.COM, INC.          
      By:         Name:         Title:        

 

 

 

 

SCHEDULE A

 

USE OF PROCEEDS

 



Cash Provided for Working Capital  $792,500  Repay EQ Partners, LLC Note 
 375,000  3.5% Placement Fee to The Watley Group   43,750  1.5% Closing Fee to
Quail Bend, LLC   18,750  Legal expense reimbursement to SaveDaily Partners,
L.P.   20,000         Total Uses  $1,250,000 



  

 

 

 



Quail Bend Draft

03/23/2012



 

SCHEDULE B

 

REGISTRATION RIGHTS

 

The following provisions shall govern the registration rights of SDLP and its
assigns with respect to any shares of common stock of SaveDaily, Inc. issuable
upon conversion of any Notes issued pursuant to or as contemplated by the
Financing and Security Agreement to which this Schedule B is attached (including
pursuant to any Additional Financing). Terms used but not defined herein shall
have the respective meanings assigned to such terms in such Financing and
Security Agreement or the equivalent Financing Documents relating to any
Additional Financing, if any.

 

1.           Demand Registrations.

 

(a)          Requests for Registration. Except as may be otherwise set forth
herein, SDLP may at any time request registration under the Securities Act of
1933, as amended (the “Securities Act”) of all or part of its Conversion Shares
(including any Conversion Shares issuable upon Conversion of any Notes) on
Form S-1 or any similar long-form registration statement (“Long-Form
Registrations”) or, if available, on Form S-3 or any similar short-form
registration statement (“Short-Form Registrations”). Each request for a Demand
Registration (as defined herein) shall specify the approximate number of
Conversion Shares requested to be registered and the anticipated per share price
range for such offering. Subject to paragraph 4(b), a Demand Registration shall
not count as a request for registration pursuant to this paragraph 1(a) if at
least 50% of the Conversion Shares that SDLP has requested to be registered in
such Demand Registration are not registered for reasons other than SDLP’s
voluntary decision not do so. A registration requested pursuant to this
paragraph 1(a) is referred to herein as a “Demand Registration” and all such
registrations are referred to herein as “Demand Registrations.”

 

(b)          Long-Form Registrations. SDLP will be entitled to request up to two
(2) Long-Form Registrations. Subject to paragraph 4(b), a registration will not
count as one of the permitted Long-Form Registrations until it has become
effective. Subject to paragraph 4(b), Borrower will pay all Registration
Expenses in connection with any registration initiated as a Long-Form
Registration, whether or not it becomes effective or is completed. All Long-Form
Registrations shall be underwritten registrations.

 

(c)          Short-Form Registrations. In addition to the Long-Form
Registrations provided pursuant to paragraph 1(b), SDLP will be entitled,
subject only to the limitations set forth herein, to request up to ten (10)
Short-Form Registrations. Subject to paragraph 4(b), Borrower will pay all
Registration Expenses in connection with any registration initiated as a
Short-Form Registration whether or not it becomes effective or is completed.
Demand Registrations will be Short-Form Registrations whenever Borrower is
permitted to and does use any applicable short form for registration of
securities under the Securities Act. So long as Borrower is subject to and is
current with respect to all of its reporting requirements under the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”), Borrower will
use its best efforts to make Short-Form Registrations available for the sale of
Conversion Shares (including any Conversion Shares issuable upon Conversion of
any Notes).

 

 

 

 

(d)          Priority on Demand Registrations. Borrower will not include in any
Demand Registration any securities which are not Conversion Shares without the
prior written consent of SDLP, which consent shall not be unreasonably withheld
or delayed.. If a Demand Registration is an underwritten offering and the
managing underwriters advise Borrower in writing (with a copy to SDLP) that in
their opinion the number of Conversion Shares and, if permitted hereunder, other
securities requested to be included in such offering exceeds the number of
Conversion Shares and other securities, if any, which can be sold therein
without adversely affecting the marketability of the offering, Borrower will
exclude from such registration all securities which are not Conversion Shares to
allow the registration of the maximum number of Conversion Shares which in the
opinion of such underwriters can be sold without adversely affecting the
marketability of the offering.

 

(e)          Restrictions on Demand Registrations. Borrower will not be
obligated to effect any Demand Registration (i) within twelve months from the
Initial Closing Date, (ii) within three months after the effective date of a
previous Demand Registration or Piggyback Registration or (ii) when SDLP may
freely sell the securities proposed to be registered pursuant to Rule 144,
without being subject to any volume or manner of sale restrictions thereunder.
Borrower may postpone for up to 30 days the filing or the effectiveness of a
registration statement for a Demand Registration if Borrower’s Board of
Directors determines in its reasonable good faith judgment that such Demand
Registration would reasonably be expected to have a material adverse effect on
any proposal or plan by Borrower or any of its Subsidiaries to engage in any
acquisition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or similar transaction; provided, that in
such event, SDLP will be entitled to withdraw its Demand Registration request
and, if such request is withdrawn, such Demand Registration will not count as
one of the permitted Demand Registrations hereunder, and Borrower will pay all
Registration Expenses in connection with such registration; provided, that
Borrower may delay a Demand Registration hereunder only once in any twelve-month
period.

 

(f)          Other Registration Rights. Borrower will not grant to any Persons
(other than the rights granted to SDLP hereunder and the corresponding rights
applicable to any additional Conversion Shares issued to SDLP after conversion
of any additional Notes issued to SDLP pursuant to an Additional Financing, if
any) the right to request or require Borrower to register any other equity
securities of Borrower, including any Convertible Securities (whether as a
demand registration or a piggyback registration), without the prior written
consent of SDLP, which consent shall not be unreasonably withheld or delayed.

 

2.            Piggyback Registrations.

 

(a)          Right to Piggyback. Whenever Borrower proposes to register any of
its securities (whether or not for sale for its own account, and including any
proposed registration of Borrower’s securities by any third party, to the extent
permitted hereby) under the Securities Act (other than pursuant to a Demand
Registration, which is addressed in paragraph 1 above rather than this paragraph
2, or a registration on Form S-4 or S-8 or any successor or similar forms) and
the registration form to be used also may be used for the registration of
Conversion Shares (a “Piggyback Registration”), Borrower will give prompt
written notice to SDLP of its intention to effect such a registration and will
include in such registration all Conversion Shares that SDLP requests within 30
days after the receipt of Borrower’s notice to be included in such registration.

 

 

 

 

(b)          Piggyback Expenses. The Registration Expenses of SDLP will be paid
by Borrower in all Piggyback Registrations whether or not such registration
becomes effective or is completed.

 

(c)          Priority on Primary Registrations. If a Piggyback Registration is
an underwritten primary registration on behalf of Borrower, and the managing
underwriters advise Borrower in writing (with a copy to SDLP) that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without adversely
affecting the marketability of such offering, Borrower will include in such
registration (i) first, the securities Borrower proposes to sell, (ii) second,
the Conversion Shares requested to be included in such registration, and
(iii) third, any other securities requested to be included in such registration
pro rata among the holders thereof on the basis of the number of such securities
owned by each such holder.

 

(d)          Priority on Secondary Registrations. If a Piggyback Registration is
an underwritten secondary registration on behalf of holders of Borrower’s
securities other than SDLP (it being understood that no such rights may exist
without SDLP’s consent hereunder, and that for purposes of this paragraph 2(d)
that secondary registration on behalf of SDLP is addressed in paragraph 1 above
rather than in this paragraph 2(d)), and the managing underwriters advise
Borrower in writing (with a copy to SDLP) that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, Borrower (if and only to the extent SDLP has agreed to allow
Borrower to grant and honor such third party registration rights) will include
in such registration (i) first, the securities requested to be included therein
by the holders requesting such registration and the Conversion Shares requested
to be included in such registration by SDLP, pro rata among the holders of such
securities and (ii) second, any other securities requested to be included in
such registration.

 

(e)          Other Registrations. If Borrower has previously filed a
registration statement with respect to Conversion Shares pursuant to paragraph 1
or pursuant to this paragraph 2, and if such previous registration has not been
withdrawn or abandoned, Borrower will not file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4 or S-8 or any successor form), whether on its own behalf
or at the request of any holder or holders of such securities, until a period of
at least three months has elapsed from the effective date of such previous
registration.

 

 

 

3.           Registration Procedures.

 

Whenever SDLP has requested that any Conversion Shares be registered pursuant to
this Agreement, Borrower will use its best efforts to promptly effect the
registration and the sale of such Conversion Shares in accordance with the
intended method of disposition thereof, and pursuant thereto Borrower will as
expeditiously as possible:

 

(a)          prepare and promptly file with the Securities and Exchange
Commission (“SEC”) a registration statement with respect to such Conversion
Shares and thereafter use its best efforts to cause such registration statement
to become effective as promptly as reasonably practicable (provided, that before
filing a registration statement or prospectus or any amendments or supplements
thereto, Borrower will furnish to the counsel selected by SDLP copies of all
such documents proposed to be filed, which documents will be subject to review
of such counsel and a reasonable opportunity to provide comments thereto);

 

(b)          notify SDLP of any comments received from the SEC with respect to
any such registration statement and provide a copy of Borrowers proposed
responses thereto a reasonable period of time prior to the submission thereof to
the SEC, and notify SDLP of the effectiveness of each registration statement
filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of either (i) not less than 180 days (subject to extension pursuant to
paragraph 6(b)) or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Conversion Shares by an underwriter or dealer or (ii) such shorter period as is
required for all of the securities covered by such registration statement to
actually be disposed of in accordance with the intended methods of disposition
by the seller or sellers thereof set forth in such registration statement (but
in any event not before the expiration of any longer period required under the
Securities Act), and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement;

 

(c)          furnish to SDLP such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as SDLP may reasonably request or as is customary or required in
order to facilitate the disposition of the Conversion Shares owned by SDLP;

 

 

 

 

(d)          use its best efforts to register or qualify such Conversion Shares
under such other securities or blue sky laws of such jurisdictions as is
required by applicable law or as SDLP reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
SDLP to consummate the disposition in such jurisdictions of the Conversion
Shares owned by SDLP (provided, that Borrower will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (d), (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction);

 

(e)          notify SDLP at any time when a prospectus relating to the
Conversion Shares is required to be delivered under the Securities Act upon
discovery that, or upon the discovery of the happening of any event as a result
of which, the prospectus included in such registration statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made, and, at the request of SDLP, Borrower will promptly prepare,
file with the SEC (to the extent required) and furnish to SDLP a reasonable
number of copies of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Conversion Shares, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 

(f)          cause all such Conversion Shares to be listed on each securities
exchange on which similar securities issued by Borrower are then listed and, if
not so listed, to be listed on the NASD automated quotation system;

 

(g)          provide a transfer agent and registrar for all such Conversion
Shares not later than the effective date of each such registration statement;

 

(h)          enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as SDLP or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Conversion Shares (including, without limitation, effecting
a stock split or a combination of shares);

 

(i)          make available for inspection by SDLP, any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other agent retained by any such seller or underwriter,
all financial and other records, pertinent corporate documents and properties of
Borrower, and cause Borrower’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

(j)          otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC, and (to the extent not already included in
Borrower’s public SEC filings) make available to SDLP, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of Borrower’s first full calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

 

 

 

(k)          notify each seller of Conversion Shares in the event of the
issuance of any stop order suspending the effectiveness of a registration
statement relating thereto, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such registration statement for sale in any jurisdiction, and use
its best efforts promptly to obtain the withdrawal of such order;

 

(l)          obtain one or more comfort letters, dated the effective date of
such registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), signed by Borrower’s independent public accountants in customary
form and covering such matters of the type customarily covered by comfort
letters as the holders of a majority of the Conversion Shares being sold
reasonably request;

 

(m)          permit any holder of Conversion Shares which holder, in its
reasonable judgment, might be deemed to be an underwriter or a controlling
Person of Borrower, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material regarding
such holder and its Conversion Shares, furnished to Borrower in writing, which
in the reasonable judgment of such holder and its counsel should be included;
and

 

(n)          provide a legal opinion of Borrower’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature.

 

Borrower may require each seller of Conversion Shares as to which any
registration is being effected to furnish Borrower such information regarding
such seller and the distribution of such securities as Borrower may from time to
time reasonably request in writing and as is required to be disclosed pursuant
to mandatory provisions of the applicable form of registration statement.

 

4.            Registration Expenses.

 

(a)          All expenses incident to Borrower’s performance of or compliance
with this Agreement, including, without limitation, all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, and fees and disbursements of counsel
for Borrower and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by Borrower
(all such expenses being herein called “Registration Expenses”), will be borne
by Borrower entirely as provided in this Agreement, and Borrower also will, in
any event, pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
Conversion Shares to be registered on each securities exchange on which similar
securities issued by Borrower are then listed or on the NASD automated quotation
system.

 

 

 

 

(b)          Notwithstanding anything in this Agreement to the contrary,
Borrower shall not be required to pay for any Registration Expenses in
connection with a registration proceeding begun pursuant to paragraph 1 if the
registration request is subsequently withdrawn at the request of the initiating
holders, unless such holders agree to forfeit their right to one Demand
Registration pursuant to paragraph 1(a) (in which case such right to such
withdrawn Demand Registration shall be forfeited by the holders initiating such
request but Borrower shall be responsible for all related Registration
Expenses); provided, however, that if at or prior to the time of such
withdrawal, such holders have learned of a material adverse change in the
condition, business, or prospects of Borrower not known to such holders at the
time of their request for such registration (it being understood that a change
in Borrower’s stock price shall not constitute in and of itself a material
adverse change) and withdrew their request for registration with reasonable
promptness after learning of such material adverse change, then such holders
shall not be required to pay any of such Registration Expenses nor be required
or deemed to have forfeited any Demand Registration rights.

 

(c)          In connection with each Demand Registration and each Piggyback
Registration, Borrower will pay or reimburse the holders of Conversion Shares
covered by such registration for the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the Conversion Shares included in
such registration.

 

(d)          To the extent Registration Expenses a Demand Registration is
withdrawn in the absence of any material adverse change in the condition,
business, or prospects of Borrower and the holders of the shares subject to such
Demand Registration do not elect to forfeit their right to one Demand
Registration in exchange for Borrower bearing the related Registration Expenses,
each holder of securities included in such withdrawn registration hereunder will
pay those Registration Expenses allocable to the registration of such holder’s
securities so included, and any Registration Expenses not so allocable will be
borne by all sellers of securities included in such registration in proportion
to the aggregate selling price of the securities to be so registered for each
seller.

 

 

 

  



5.            Indemnification.

 

(a)          Borrower jointly and severally agrees to indemnify and hold
harmless, to the maximum extent permitted by law, each holder of Conversion
Shares, its principals, partners, members, managers, officers, directors and
employees, and each person or entity that controls any such holder (within the
meaning of the Securities Act) (the foregoing persons, “Conversion Share
Indemnitees”) against any and all losses, claims, costs, expenses, damages,
liabilities and judgments (howsoever asserted or arising, “Losses”), to which
any such Conversion Share Indemnitee may become subject under the Securities
Act, the Exchange Act, or otherwise, insofar as such Losses (including any
investigations, actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained (A) in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or (B) in any application or other document or communication (in this
paragraph 5 collectively called an “application”) executed by or on behalf of
Borrower or based upon written information furnished by or on behalf of Borrower
filed in any jurisdiction in order to qualify any securities covered by such
registration statement under the “blue sky” or securities laws thereof, or (ii)
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, and Borrower
will reimburse each applicable Conversion Share Indemnitee for any legal or any
other expenses incurred by them in connection with investigating or defending
any such Losses, investigation action or proceeding; provided, that Borrower
will not be liable in any such case to the extent that any such Losses are
determined by a court of competent jurisdiction in a final judgment not subject
to appeal to have resulted arise directly from an untrue statement of a material
fact, or a material omission , in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto as a
result of written information prepared and furnished to Borrower by such holder
expressly for use therein or by such holder’s failure to deliver, if such Person
is required by law to deliver, a copy of the registration statement or
prospectus or any amendments or supplements thereto after Borrower has timely
furnished such holder with a sufficient number of copies of the same. In
connection with an underwritten offering, Borrower will indemnify such
underwriters, their officers and directors and each Person that controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of Conversion Share
Indemnitees.

 

(b)          In connection with any registration statement in which a holder of
Conversion Shares is participating, each such holder will furnish to Borrower in
writing such information and affidavits as a selling stockholder is required by
law to deliver to the extent Borrower reasonably requests the same for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify and hold harmless Borrower, its directors and
officers and each other Person who controls Borrower (within the meaning of the
Securities Act) against any Losses to which Borrower or any such director or
officer or controlling Person may become subject under the Securities Act or
otherwise, insofar as such Losses (or investigations, actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) any untrue or alleged untrue statement of material fact contained in
the registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or in any application or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, but only to the extent such Losses are
determined by a court of competent jurisdiction in a final judgment not subject
to have directly resulted from written information prepared and furnished to
Borrower by such holder expressly for use therein; provided, that the foregoing
obligation of the holders of Conversion Shares to indemnify will be individual,
not joint and several, to each holder and will be limited to the net amount of
proceeds actually received by such holder from the sale of Conversion Shares
pursuant to such registration statement.

 



 

 

 

(c)          Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided, that the failure to give such prompt
notice shall not impair any Person’s right to indemnification hereunder to the
extent such failure has not prejudiced the indemnifying party) and (ii) unless
in such indemnified party’s reasonable judgment a conflict of interest between
such indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

(d)          The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the transfer of securities. If the
indemnification provided for in paragraph 5(a) from Borrower is unavailable to
hold harmless any Conversion Share Indemnitee in respect of any Losses referred
to herein (including any investigations, actions or proceedings, whether
commenced or threatened, in respect thereof), then Borrower, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the applicable Conversion Share Indemnitee as a result of such
Losses(including any investigations, actions or proceedings, whether commenced
or threatened, in respect thereof) in such proportion as is appropriate to
reflect the relative fault of Borrower and the applicable Conversion Share
Indemnitee(s), as well as any other relevant equitable considerations. The
relative faults of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, Borrower or such indemnified party, and Borrower’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the Losses referred to above shall be deemed to include any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation, action or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
paragraph 5(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentences. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this paragraph 5(d).

  

 

 



 

6.            Participation in Underwritten Registrations.

 

(a)          No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s): provided, that no holder of Conversion
Shares will be required to sell more than the number of Conversion Shares that
such holder has requested Borrower to include in any registration) and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents as a selling stockholder is
customarily required to deliver and are reasonably required under the terms of
such underwriting arrangements; provided, that no holder of Conversion Shares
included in any underwritten registration shall be required to make any
representations or warranties to Borrower or the underwriters (other than
representations and warranties regarding such holder and such holder’s ownership
of and title to the Conversion Shares being registered and the intended method
of distribution) or to undertake any indemnification or “holdback” obligations
to Borrower or the underwriters with respect thereto.

 

(b)          Each Person that is participating in any registration hereunder
agrees that, upon receipt of any written notice from Borrower of the happening
of any event of the kind described in paragraphs 3(e) and 3(k) above, such
Person will forthwith discontinue the disposition of its Conversion Shares
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by such paragraph 3(e).
If Borrower gives any such written notice, the applicable time period mentioned
in paragraph 3(b) during which a registration statement is to remain effective
will be extended by the number of days during the period from and including the
date of the giving of such written notice pursuant to this paragraph to and
including the date when each seller of a Conversion Share covered by such
registration statement has received the copies of the supplemented or amended
prospectus contemplated by paragraph 3(e).

 

7.            Current Public Information.

 

At all times after Borrower has filed a registration statement with the SEC
pursuant to the requirements of either the Securities Act or the Securities
Exchange Act, Borrower will file all reports required to be filed by it under
the Securities Act and the Securities Exchange Act and the rules and regulations
adopted by the SEC thereunder, and will take such further action as any holder
or holders of Conversion Shares may reasonably request, all to the extent
required to enable such holders to sell Conversion Shares pursuant to Rule 144
adopted by the SEC under the Securities Act (as such rule may be amended from
time to time) or any similar rule or regulation hereafter adopted by the SEC.

 

8.           Assignment.

 

SDLP and its applicable assignees may freely assign the rights to registration
hereunder to any transferee or assignee of any Notes issued pursuant to any
Financing Documents (including in any Additional Financing pursuant to any
Additional Financing Documents, if any) and to any transferee or assignee of any
Conversion Shares, subject only to written Notice to Borrower thereof. From and
after any such assignment, the applicable transferee(a) and assignee(s) shall be
entitled to all rights provided in this Schedule B with respect to the Notes
(and any Conversion Shares issued or issuable upon Conversion thereof) and/or
Conversion Shares so transferred or assigned, and SDLP (to the extent still a
holder of Notes (and any Conversion Shares issued or issuable upon Conversion
thereof) or Conversion Shares) shall similarly be entitled to all applicable
rights provided herein.

 



 

